Citation Nr: 0432046	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  99-00 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for asthma and obstructive 
airway disease (claimed as respiratory problem).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from September 1954 to July 
1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

In view of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), evidentiary development is necessary.

In a May 2002 supplemental statement of the case, the RO 
conceded the veteran's exposure to asbestos while serving 
aboard Navy ships during service.  The question remains, 
however, whether the veteran is suffering from a disability 
due to asbestos exposure.

According to a January 1998 statement, the veteran reported 
he had no respiratory problems until 1987, when he suddenly 
developed bronchitis and cold-induced asthma.  The veteran 
recited that his family medical history did not have any 
instances of respiratory illness.  

The veteran submitted various private medical records.  In 
August 1993, Dr. Krufky noted PA and lateral views of the 
veteran's chest revealed chronic pulmonary disease 
bilaterally, particularly on the left, with no acute disease.  
A February 1994 radiology report, though, noted the veteran's 
chest was within normal limits without interval change from 
the previous study, and that chronic, senescent, and 
degenerative changes were not beyond average for age.  

By early 1997 Dr. Spratling diagnosed the veteran as having 
asthmatic bronchitis, and in October, the veteran's 
symptomatology was asthmatic and obstructive airways disease 
and type.  Dr. Spratling noted the veteran had an onset of 
cough and intermittent wheezing ten years earlier, and had to 
cough for thirty minutes upon awakening in the morning.  The 
veteran's chest x-rays showed a slight increase in 
interstitial markings, more suggestive of bronchitis.  Dr. 
Spratling could not, however, rule out the fact that the 
veteran might have some microscopic asbestos in his lungs.  

In November 1998, Dr. McGill interpreted a radiology report 
with the veteran's reported clinical history in mind, which 
consisted of asbestos exposure and asthma.  A questionable 
speculated nodule was seen on the lateral view, as were 
subtle interstitial changes of the lung bases, probably 
chronic.  

A March 1999 report from Dr. Spratling noted the veteran's 
asthma was stable and controlled, and mild interstitial 
changes consistent with asbestosis by history of mild degree.  
An accompanying radiology report noted a clinical history of 
asbestosis, with an impression of mild bibasilar interstitial 
fibrosis.

A November 1999 record from Dr. Spratling reiterated the 
assessment of mild interstitial fibrosis related to previous 
asbestos exposure.  An October 2001 report from Dr. Zuhl 
noted an x-ray indicating pulmonary fibrosis with risk 
factors for asbestosis being the Navy and possible exposure 
in that environment.  A December 2001 progress note by Dr. 
Zuhl rendered an assessment of pulmonary fibrosis, possibly 
asbestosis due to his exposure on a Navy ship.  A CT scan 
that month reported mild bilateral lower lobe early 
peripheral fibrosis, left greater than right.

The veteran underwent a January 2002 VA examination, where he 
reported the main symptoms were that he coughed up a moderate 
amount of sputum every morning, and congestion in the nose 
and chest.  The examiner noted the December 2001 CT chest 
scan, and stated there was no mention of anything suggestive 
of asbestosis.  The examiner's impression included a chronic 
cough, diagnosed as asthmatic bronchitis.  The examiner noted 
the veteran had only a general possibility of exposure to 
asbestos in his two years on a ship, as he worked in the flag 
office.  The examiner stated it appeared that asbestos was 
very unlikely to have played any role in the problem.

The veteran had another VA assessment in October 2002, and 
the examiner noted the veteran had a history of asbestos 
exposure.  He had some minimal fibrosis at the left lung on 
CT scan, but had no evidence of asbestosis on PFTs.  The 
examiner stated:  "Overall, there was no evidence of 
significant asbestos-induced lung disease."  

In light of the evidence of record, these examinations are 
not sufficient as bases for a decision.  The January 2002 
examination, for example, did not directly address the 
probative medical evidence of record from private physicians 
referring to the presence of pulmonary fibrosis and asbestos 
exposure (it mentioned only the December 2001 CT scan).  This 
evidence should be considered when rendering a nexus opinion, 
and despite noting numerous records from Dr. Spratling and 
that the C-file was reviewed, the examiner did not resolve 
any potentially conflicting medical evidence.

Additionally, the October 2002 examination did not yield a 
definitive opinion upon which the Board ought to rely, and 
there is no indication the C-file was reviewed.  The veteran 
should be afforded another VA examination.

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The RO should ensure compliance 
with all notice and assistance 
requirements in the VCAA.  

2.  The RO should attempt to obtain any 
relevant medical records identified by 
the veteran generated during this 
appeal.  

3.  The veteran should be scheduled for 
a VA examination.  The RO should 
forward the veteran's claims file to 
the VA examiner for review.  Assuming 
the veteran was exposed to asbestos, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not that any current asthma and 
obstructive airway disease (including 
the chronic cough) is related to 
asbestos exposure, considering the 
veteran's medical history of 
respiratory ailment.  The examiner 
should address private medical evidence 
of record referring to pulmonary 
fibrosis and asbestos.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in a 
report.  

4.  Then, the RO should readjudicate 
the veteran's service connection claim 
for asthma and obstructive airway 
disease.  If the determination of this 
claim remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




